ANDERSON, J.
The affidavit or complaint in this case is sufficient to support a conviction. It is true it does not aver a probable cause, etc.; but it goes further,, and affirms the commission of the offense as a fact, thus being stronger than is required by the Constitution and *109the statute. The affidavit in this case is unlike the one condemned in the Butler Case, 130 Ala. 127, 30 South. 338. There it did not affirm the commission of the offense, etc., as facts, but merely stated that the affiant had reason to believe, etc. The grounds of demurrer not appearing of record, we cannot know that the trial court erred in its rulings thereon.
The cause was tried by the court without a jury. There is no bill of exceptions showing the evidence; hence we cannot know what it was, but must presume that it was sufficient to support the conviction.
We are unable to find any error in the record, and the judgment must be affirmed.
Affirmed.
Dowdell, C. J., and Simpson, Denson, ■ McClellan, and Sayre, J.J., concur.